Citation Nr: 1701405	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-18 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for left foot status post bunionectomy.  

2. Entitlement to a compensable disability rating for hallux valgus of the right foot. 

3. Entitlement to service connection for a bilateral knee disability.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.  

These appeals come to the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In her substantive appeal, the Veteran requested a hearing before the Board.  Such hearing was scheduled for February 2014.  However, the Veteran canceled the hearing and there are no additional requests for a hearing within the file.  See 38 C.F.R. §§ 20.703, 20.704 (2016).

The issue of service connection for hammer toes has been raised by the record in a December 2016 appellant brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In regards to her increased rating claims, the Veteran avers in her June 2012 substantive appeal that her service-connected bilateral foot disabilities are worse than what is reflected by her currently assigned ratings.  The Board notes that she last underwent a VA examination of her feet in August 2012.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, as the Veteran last underwent a VA foot examination in August 2012, over 4 years ago, she should be afforded a VA examination to assess the current nature, extent and severity of her foot disabilities.  

In regards to the Veteran's bilateral knee disability claim, she avers her current knee disabilities are related to service.  Service treatment records reflect that on her June 1984 report of medical history she noted she had swollen or painful joints, cramps in her legs, and "trick" or locked knee.  A March 2009 VA treatment record states the Veteran complained of bilateral knee pain and notes bilateral knee x-rays were conducted and Detroit Orthopedics would be consulted on the results.  (See Virtual VA, Capri, 3/03/09, pg. 122).  However, records from Detroit Orthopedics are not associated with the claims file.  An October 2009 VA treatment record notes x-rays revealed the Veteran had bilateral knee degenerative joint disease.  (See Virtual VA, Capri, 10/05/09, pg. 4).

As the Veteran complained of knee pain in service, has been found to have bilateral knee degenerative joint disease, and asserts her current knee pain is the result of service, the Board finds a VA examination is necessary to determine the nature and etiology of her bilateral knee disability.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  Moreover, as Detroit Orthopedics was consulted on the Veteran's bilateral knee disability, the Board finds such evidence could be relevant to the claim; thus, the AOJ should attempt to associate such records with the claims file.  

Additionally, her service personnel records, to include her DD 214, which should provide further information about her in-service activities, have not been obtained for review by adjudicators.

Accordingly, the case is REMANDED for the following action:

1. The RO should request the Veteran's complete service personnel records, to include her DD 214, through official channels.

2. Obtain all of the Veteran's VA treatment records from the Ann Arbor, Detroit, and Saginaw VA Medical Centers, as well as any associated outpatient clinics, since August 2012.  

3. Also, contact the Veteran and again ask her to submit, or authorize VA to obtain, all pertinent medical records from any VA or private facility where she has been seen for her claimed bilateral knee disability since her separation from service in 1984, to include records from Detroit Orthopedics.  

If the Veteran provides the requisite authorization, make reasonable attempts to obtain any such records.  Such attempts should include a follow-up request if such records from the facility during this time frame are not received, or a finding that a follow-up request would be futile, pursuant to 38 C.F.R. § 3.159(c)(1) , as well as requisite notice to the Veteran under 38 C.F.R. 3.159(e)(1) that VA was unable to obtain such records.

4. Then, the Veteran should be scheduled for a VA examination in order to determine the current severity of her service-connected left foot status post bunionectomy and hallux valgus of the right foot.  

5. Also, schedule the Veteran for a VA examination to address the nature, symptoms, and etiology of her bilateral knee disability.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiner should address the following:  

Whether it is at least as likely as not (50 percent probability or greater) that any current bilateral knee disability was incurred in or otherwise related to the Veteran's military service. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






